DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10909784, 10565813, 10297095, 10019860 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior arts teach granting access to a barrier based on reception of an authenticated code, but none of the prior arts teach or suggest granting access to a physical location and controlling a monitoring device at the location as disclosed in claim 2 or 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140282929 A1 teaches a method for providing physical access credentials to a client device. The method may include receiving a request for a physical access credential, where the first request includes at least one user access credential and at least one physical access point identifier. The method may also include determining whether the request should be granted based at least in part on the at least one user access credential. The method may further include, in response to determining that the request should be granted, sending the physical access credential associated with the physical access point.
US 20150235173 A1 teaches a method involves obtaining a unique identifier that is associated with an order of goods intended for delivery to a recipient. An access code is obtained for association with the unique identifier. The access code enables a delivery agent to gain access to an enclosure of the recipient for deposit of the goods. The access code is a temporary access code, and is usable only within a specified access window. The access code expires upon being used to access the enclosure.
US 20160307380 A1 teaches an apparatus and a method for remotely managing access to an area. An access management platform, which can be an electronic lock that is installed on, e.g., a door of a house, can enable a user to establish a virtual presence at the door. In one example, a delivery person activates a doorbell button/icon of the access management platform, which sends a message to a smartphone of the owner of the platform. The owner, who is at work, uses his smartphone to initiate a video stream using a camera of the platform, and a two way audio stream. The owner sees and initiates a discussion with the delivery person. The owner uses his smartphone to unlock the door, and asks the delivery person to open the door and deliver the package inside. The owner uses his smartphone to capture his signature to acknowledge the delivery.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689